Title: From George Washington to Major General William Heath, 18 July 1778
From: Washington, George
To: Heath, William


          
            Dear sir.
            Head Quarters Haverstraw [N.Y.] 18 July 1778
          
          I was duly favoured with yours of the 29 and 30th Ultimo with that of the 7th Inst.
          I shall take the first opportunity of transmitting your packet to General Clinton.
          The French fleet are now laying off Sandy Hook. I congratulate you on this very
            important and fortunate event.
          
          As the Cork fleet is hourly expected with provisions for the British army; and it is
            probable they are directed to take their course thro’ the Sound in order to avoid the
            Count d’Estaing; I have written to the Eastern States proposing to them, to collect and
            rendevous their frigates and other vessels of force to interrupt their passage that
              way. If you can give any assistance in promoting so
            valuable a purpose it will be rendering the cause a very great service. I am Sir, your
            most obedient and very hble servt
          
            Go: Washington
          
        